Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (2015/0051426) [Fukushima].
Re Claims 10 and 15, Fukushima – a method and container for storing tetrafluoropropene – discloses a method for storing a hydrochlorofluoroolefin in a sealed storage container, wherein the hydrochlorofluoroolefin is stored in such a state that a gas phase and a liquid phase coexist in the storage container, and the concentration of oxygen in the gas phase in the storage container at a temperature of 25°C is kept to be at most 0.6 vol % [Paragraph 25 and Paragraph 26 Lines 1-5].  The examiner notes the range of 500 vol ppm is equivalent to .05 vol %.
Re Claims 11 and 16, Fukushima discloses the concentration of oxygen is kept to be at least 0.2 vol ppm and at most 0.6 vol % [Paragraph 25 and Paragraph 26 Lines 1-5].
Re Claim 14, Fukushima discloses air in an unfilled storage container is removed, then, a liquid-state hydrochlorofluoroolefin is filled and sealed, and the hydrochlorofluoroolefin is stored in the sealed storage container [Paragraph 26 Lines 6-11 and Paragraph 27].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to Claims 10 and 15 above, respectively, in view of Elsheikh et al. (2016/0023034) [Elsheikh].
Fukushima does not expressly disclose the hydrochlorofluoroolefin is a C2-5 hydrochlorofluoroolefin; however, Elsheikh – a method to purify and stabilize hydrofluoroolefins – discloses that the hydrochlorofluoroolefin is a C2-5 hydrochlorofluoroolefin [Elsheikh, Paragraph 14 and Paragraph 17 Lines 1-12].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses that a hydrochlorofluoroolefin is a C2-5 hydrochlorofluoroolefin for storage.  See MPEP 2143 (I)(B). One of ordinary skill would be able to modify the hydrochlorofluoroolefin in Fukushima to be a C2-5 hydrochlorofluoroolefin, before the effective filing date of the invention with predictable and obvious results, in order to have the hydrochlorofluoroolefin to be stabilized during shipment [Elsheikh, Paragraph 7 Lines 1-7].
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to Claims 10 and 15 above, respectively, in view of Tasaka et al. (2018/0066170) [Tasaka].
Fukushima does not expressly disclose that the hydrochlorofluoroolefin contains 1-chloro-2,3,3,3-tetrafluoropropene.  However, Tasaka – a composition for a heat cycle system – discloses the hydrochlorofluoroolefin contains 1-chloro-2,3,3,3-tetrafluoropropene [Tasaka, Paragraph 15].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses that a hydrochlorofluoroolefin can have 1-chloro-2,3,3,3-tetrafluoropropene.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the hydrochlorofluoroolefin in Fukushima to have 1-chloro-2,3,3,3-tetrafluoropropene, before the effective filing date of the invention with predictable and obvious results, to enable for easy cycling of the heat medium [Tasaka, Paragraph 15 Lines 2-7].

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-9 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claims 1 and 6, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the concentration of air in the gas phase in the storage container at a temperature of 25°C is kept to be at most 3.0 vol %.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bonnet et al. (2016/0251282).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736